
	
		II
		111th CONGRESS
		1st Session
		S. 1443
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2009
			Mr. Inhofe (for himself,
			 Mr. Cornyn, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to modify State responsibilities under such Act.
	
	
		1.Modification of state
			 responsibilities
			(a)In
			 generalSection 102(a)(1) of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–1(a)(1)) is amended by inserting by ensuring that absentee
			 ballots are sent to such voters not later than 45 days before the deadline of
			 such State for receiving absentee ballots in order to be counted in the
			 election for Federal office before the semicolon at the end.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to elections for Federal office held on
			 or after November 1, 2010.
			
